PER CURIAM:
Robert L. Grooms, Jr., seeks to appeal the district court’s order denying without prejudice relief on his complaint styled as an action arising under 42 U.S.C. § 1983 (2000). Because the complaint raised habeas claims, we find the district court properly construed the claims as more appropriately presented in a 28 U.S.C. § 2254 (2000) petition. Further, because Grooms has filed previous § 2254 petitions raising the same or similar claims, and this court has denied his application to file a successive § 2254 petition under 28 U.S.C. § 2244 (2000), the action was properly dismissed as successive. Accordingly, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.